internal_revenue_service department of the treasury index numbers number release date washington dc person to contact telephone number refer reply to cc dom corp 2-plr-116442-99 date march legend distributing controlled state x business y business z branch w type v assets shareholder a shareholder b this is in response to your authorized representative’s letter dated date requesting rulings under sec_355 of the internal_revenue_code the code with respect to a proposed transaction additional information was received in letters dated date date date and date the material information submitted is summarized below distributing is a state x corporation engaged in business y distributing has only one class of stock outstanding of which is owned by shareholder a and shareholder a’s spouse and of which is owned by shareholder b and shareholder b’s spouse plr-116442-99 controlled also a state x corporation is a wholly owned subsidiary of distributing engaged in business z controlled conducts business z in four locations in state x branch w of business z is in the same town as distributing’s business y headquarters financial information has been received indicating that distributing and controlled have each had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the last five years shareholder a wishes to leave business y and to concentrate his attention and efforts on business z shareholder b is willing to remain in both business y and business z in order to allow shareholder a to focus on business z the following series of transactions is proposed controlled will distribute branch w to distributing at the same time and in order to equalize values distributing will contribute to controlled certain type v assets the contribution in constructive exchange for controlled stock and in exchange for the assumption of certain related liabilities immediately thereafter distributing will distribute all of its controlled stock to shareholder a and shareholder a’s spouse the distribution in exchange for their distributing stock after the distribution distributing will continue in the active_conduct of business y and of branch w of business z and controlled will continue in the active_conduct of business z in its other locations the following representations have been made in connection with the contribution a i no stock_or_securities will be issued for services rendered to or for the benefit of controlled and ii no stock_or_securities will be issued for indebtedness of controlled that is not evidenced by a security or for interest on indebtedness of controlled which accrued on of after the beginning of the holding_period of distributing for the debt b the transfer is not the result of the solicitation by a promoter broker or investment house c distributing will not retain any rights in the property transferred to controlled d the value of the stock received in exchange for accounts_receivable will be equal to the net value of the accounts transferred ie the face_amount of the accounts_receivable previously included in income less the amount of the reserve for bad_debts e the adjusted_basis and the fair_market_value of the assets to be transferred by distributing will in each instance be equal to or exceed the sum of the liabilities to be assumed by controlled plr-116442-99 f the liabilities of distributing to be assumed by controlled were incurred in the ordinary course of business and are associated with the assets to be transferred g there is no indebtedness between distributing and controlled and there will be no indebtedness created in favor of distributing as a result of the transaction h the transfers and exchanges will occur under a plan agreed upon before the transaction in which the rights of the parties are defined i all exchanges will occur on approximately the same date j there is no plan or intention on the part of distributing to redeem or otherwise reacquire any stock or indebtedness to be issued in the proposed transaction k taking into account any issuance of additional shares of controlled stock any issuance of stock for services the exercise of any controlled stock_rights warrants or subscriptions a public offering of controlled stock and the sale exchange transfer by gift or other_disposition of any of the stock of controlled to be received in the exchange distributing will be in control of controlled within the meaning of sec_368 of the code l each transferor will receive stock securities or other_property approximately equal to the fair_market_value of the property transferred to controlled or for services rendered or to be rendered for the benefit of controlled m there is no plan or intention by controlled to dispose_of the transferred property other than in the course of normal business operations n each of the parties to the transaction will pay its own expenses if any incurred in connection with the proposed transaction o controlled will not be an investment_company within the meaning of sec_351 of the code and sec_1_351-1 of the income_tax regulations p distributing is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of a debtor q controlled will not be a personal_service_corporation within the meaning of sec_269a of the code distribution the following representations have been made in connection with the plr-116442-99 r any indebtedness owed by controlled to distributing will not constitute stock_or_securities s no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing t the five years of financial information submitted on behalf of distributing and controlled are representative of each corporation’s present operation and with regard to each such corporation there have been no substantial operational changes since the date of the last financial statements submitted u following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees v the distribution is carried out for the following corporate business_purpose in order to separate interests so as to enhance shareholder director officer attention and expertise the distribution is motivated in whole or substantial part by that corporate business_purpose w there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing or controlled after the transaction x there is no plan or intention by either distributing of controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 y there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business z the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property aa distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction plr-116442-99 bb no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the controlled stock cc immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account with respect to the controlled stock will be included in income immediately before the distribution see sec_1_1502-19 dd payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length ee no two parties to the transaction are investment companies as defined in sec_368 and iv based solely on the information submitted and the representations made we have concluded that pursuant to sec_351 gain if any to distributing shall be recognized on the contribution as described above but not in excess of the fair_market_value of branch w ie the property received from controlled in the exchange other than the constructive receipt of controlled stock loss will not be recognized sec_351 see sec_1_1502-13 example c the gain will be taken into account immediately before the distribution sec_1_1502-13 no gain_or_loss will be recognized by controlled on the constructive issuance of its stock in the contribution sec_1032 the basis of the assets received by controlled in the contribution will equal the basis of those assets in the hands of distributing immediately prior to the contribution increased by the amount of gain if any recognized on the exchange sec_362 the holding_period of each asset received by controlled in the contribution will equal the holding_period of the asset in the hands of distributing immediately prior to the contribution sec_1223 distributing will increase its basis in the stock of controlled by the basis of the assets transferred to controlled and by the fair_market_value of the property received from controlled in the exchange and reduce the basis by the sum of the liabilities assumed by controlled sec_358 and d plr-116442-99 no gain_or_loss will be recognized by distributing upon the distribution of the controlled stock as described above sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of shareholder a and shareholder a’s spouse upon the receipt of the stock of controlled in exchange for their distributing stock sec_355 the basis of the stock of controlled to be received by shareholder a and shareholder a’s spouse will equal the basis of the distributing stock exchanged therefor sec_358 the holding_period of the controlled stock to be received by shareholder a and shareholder a’s spouse will include the period of the distributing stock surrendered in the exchange provided that such stock is held as a capital_asset by those shareholders on the day of the exchange sec_1223 as provided in sec_312 of the code proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 and sec_1_1502-33 no opinion is expressed as to the tax treatment of the transaction under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above ruling in accordance with a power_of_attorney on file in this office copies of this letter are being sent to your authorized representatives this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel corporate by lewis k brickates assistant to the chief branch
